1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    LAVERN C. FAST HORSE,                               Case No. 3:18-cv-00251-MMD-CBC
7                                           Plaintiff,                   ORDER
8            v.
9    JAMES DZURENDA, et al.,
10                                     Defendants.
11
12          This is a pro se civil rights case filed pursuant to 42 U.S.C. § 1983 by a state

13   prisoner. On April 5, 2019, the Court issued an order dismissing the Complaint with leave

14   to amend the ex post facto claim, and the Court directed Plaintiff to file an amended

15   complaint within 30 days. (ECF No. 10 at 9). The 30-day period has now expired, and

16   Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

24   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

25   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

26   comply with local rule requiring pro se plaintiffs to keep court apprised of address);

27   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for

28   failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir.
1    1986) (affirming dismissal for lack of prosecution and failure to comply with local rules).
2             In determining whether to dismiss an action for lack of prosecution, failure to obey
3    a court order, or failure to comply with local rules, the Court must consider several factors:
4    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to
5    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
6    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
7    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
8    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
9             Here, the Court finds that the first two factors, the public’s interest in expeditiously
10   resolving this litigation, and the Court’s interest in managing the docket, weigh in favor of
11   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
12   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
13   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
14   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
15   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor
16   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
17   the court’s order will result in dismissal satisfies the “consideration of alternatives”
18   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
19   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30
20   days expressly stated: “It is further ordered that, if Plaintiff fails to timely file an amended
21   complaint curing the deficiencies outlined in this order, this action will be dismissed with
22   prejudice for failure to state a claim.” (ECF No. 10 at 9.) Thus, Plaintiff had adequate
23   warning that dismissal would result from his noncompliance with the Court’s order to file
24   an amended complaint within 30 days.
25            It is therefore ordered that this action is dismissed with prejudice based on
26   Plaintiff’s failure to file an amended complaint in compliance with this Court’s April 5, 2019
27   order.
28            It is further ordered that the motion to proceed in forma pauperis (ECF No. 4) is



                                                    -2-
1    denied as moot.
2          The Clerk of Court is directed to enter judgment accordingly and close this case.
3          DATED THIS 15th day of May 2019.
4
5                                                   MIRANDA M. DU
                                                    UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -3-
